


Exhibit 10.1




SEPARATION, WAIVER AND RELEASE AGREEMENT


THIS SEPARATION, WAIVER AND RELEASE AGREEMENT (this “Agreement”) is made and
entered into by and between Tredegar Corporation, a Virginia corporation (the
“Company”) and Nancy M. Taylor (the “Executive”, and together with the Company,
the “Parties”). Capitalized terms used but not otherwise defined herein shall
have the meanings set forth in the Amended and Restated Severance Agreement
entered into between the Parties effective as of February 3, 2014 (the
“Severance Agreement”).


WHEREAS, the Company and the Executive have mutually agreed to terminate the
Executive's employment with the Company and her service as the Company's
President and Chief Executive Officer and as a member of the Board of Directors
of the Company (the “Board”), in each case, effective as of June 25, 2015 (the
“Termination Date”); and


WHEREAS, in consideration of the Executive’s significant contributions to the
growth of the Company and its Affiliates and her execution of this Agreement,
the Company has agreed to pay the Executive the severance benefits set forth in
Section 2 of the Severance Agreement, subject to the terms and conditions of
this Agreement.


NOW, THEREFORE, in exchange for the mutual commitments and other consideration
contained in this Agreement, the Parties agree as follows:


1. The Executive’s employment with the Company and her service as the Company's
President and Chief Executive Officer and as a member of the Board shall
terminate, in each case, as of the Termination Date. Effective as of the
Termination Date, the Executive hereby resigns all positions she holds with the
Company and its Affiliates, including as an officer or director, as well as from
all other positions or appointments that she may hold by or through the Company
and its Affiliates, including, but, not limited to, any industry panels or
benefit plans. The Executive agrees to execute, promptly upon request by the
Company or an Affiliate, any additional documents necessary to effectuate any
such resignation. In addition:


(a) within ten (10) business days after the Termination Date, the Executive
shall return to the Company all Company property in her possession or control
and all documents (electronic or otherwise) that are Company property or contain
proprietary or confidential information of the Company or an Affiliate;


(b) on the first regularly scheduled Company payroll date after the Termination
Date, the Company shall pay to the Executive a lump sum cash payment in respect
of the Executive’s accrued but unpaid base salary earned through the Termination
Date;


(c) within ninety (90) calendar days after the Termination Date, the Executive
shall submit to the Company (together with the requisite documentation)
reimbursement

1



--------------------------------------------------------------------------------




claims for all reasonable business expenses incurred but not previously
reimbursed in connection with the performance of her duties through the
Termination Date, which expenses shall be promptly reimbursed in accordance with
the Company's policies for expense reimbursement. The Executive shall not incur
any such expenses following the Termination Date; and


(d) the Company shall provide the Executive with rights to indemnification and
D&O insurance on the same terms and conditions as it provides such
indemnification and insurance coverage to its directors and officers.


2. Subject to Sections 3 and 8 hereof, the Executive shall be entitled to
receive the following (the “Severance Benefits”):


(a) a lump-sum cash payment equal to $1,899,322.75 (representing the sum of (i)
$1,510,552, equal to two (2) times the Executive’s annual rate of base salary as
in effect on the Termination Date plus (ii) $327,770 in respect of the
Executive’s target bonus for 2015, pro-rated based on the number of days the
Executive was employed during 2015, plus (iii) $61,000.75 in respect of any
accrued but unused vacation days through the Termination Date), paid in a single
lump sum (less any deductions for applicable income and employment taxes) within
two (2) business days after the “Release Effective Date” (as defined in Section
13 hereof);


(b) each outstanding option to purchase Company common stock granted to the
Executive under the Company’s 2004 Equity Incentive Plan (the “Equity Plan”)
that is unvested as of immediately prior to the Termination Date shall become
vested and exercisable as of the Termination Date for the shares that remain
subject to such option, and, notwithstanding any contrary provision in the
Equity Plan or any applicable award agreement, each outstanding option to
purchase Company common stock granted to the Executive under the Equity Plan
that is vested and exercisable as of the Termination Date (including those
options that became vested and exercisable as of the Termination Date pursuant
to this Section 2(b)) shall remain exercisable until the end of the seven (7)
year term or ten (10) year term, as applicable, of the option, without regard to
any requirement of continued employment;


(c) each outstanding share of restricted Company common stock granted to the
Executive under the Equity Plan shall become vested and transferable as of the
Termination Date;


(d) each outstanding performance stock unit granted to the Executive under the
Equity Plan that is unvested and outstanding as of immediately prior to the
Termination Date shall remain outstanding until the end of the applicable
measurement period or periods and shall be earned to the extent that the
applicable performance goals, objectives or measures are achieved in accordance
with the terms of the Equity Plan and the applicable award agreements; and in
the event of a Change in Control (as defined in the applicable award
agreements), each then outstanding performance stock unit shall

2



--------------------------------------------------------------------------------




become fully vested on the Control Change Date (as defined in the applicable
award agreements) for the maximum number of units that may be earned under the
award, without regard to any requirement of continued employment, except for
each then outstanding performance stock unit granted to the Executive in 2015,
which shall become fully vested for the target number of units that may be
earned under such award, without regard to any requirement of continued
employment;


(e) reimbursement of the amounts the Executive pays for continued medical,
dental and vision coverage under the health plan of the Company or an Affiliate
pursuant to Code Section 4980B for the Executive and her “qualified
beneficiaries” (as defined in Code Section 4980B), until the earlier of (x) the
date that the Executive or her qualified beneficiary is no longer entitled to
continued coverage under Code Section 4980B or (y) the end of the eighteenth
(18th) month of such coverage, provided that the first such reimbursement
payment shall be made within two (2) business days after the Release Effective
Date (and shall include reimbursement for amounts paid by the Executive for
coverage after the Termination Date through the date of such first payment) and
thereafter, such reimbursement payments shall be made on the fifteenth (15th)
day of the calendar month following the month in which the Executive paid the
cost of such coverage; and


(f) if a Change in Control (as defined in the Severance Agreement) occurs within
ninety (90) days after the Termination Date, the severance pay described in
Section 2(a)(i) and (ii) above shall be increased to (i) $1,510,552, equal to
two (2) times the Executive’s annual rate of base salary as in effect on the
Termination Date plus (ii) $1,359,497, equal to two (2) times the Executive’s
target bonus for 2015.


The Executive’s right to receive vested payments and benefits under any other
plan, program or arrangement maintained by the Company or an Affiliate
(including, without limitation, the Tredegar Corporation Retirement Income Plan
and the Savings Plan Benefit Restoration Plan for Employees of Tredegar
Corporation, as applicable) shall be governed by the terms of such other plan,
program or arrangement that are applicable to terminated employees.


Attached to this Agreement as Exhibit A is a letter that reflects the
modification of the Executive’s outstanding stock option agreements, restricted
Company common stock agreements and performance stock unit agreements as set
forth in Sections 2(b), (c) and (d) above, and confirming the share withholding
for taxes as described in Section 15 below.


3. The Company will pay or provide the Severance Benefits to the Executive in
accordance with the terms of this Agreement if, and only if, this Agreement is
executed by the Parties and becomes binding and irrevocable by the Executive
within sixty (60) calendar days following the Termination Date.


4. The Executive acknowledges that the Severance Benefits are in exchange for
the Executive’s commitments and obligations set forth in this Agreement, Section
3 of the Severance Agreement, and the Secrecy Agreement, and exceed any amounts
to which she would be entitled

3



--------------------------------------------------------------------------------




under any law, regulation, contract or any policy or benefit plan of the Company
or an Affiliate. The Executive agrees that except as specifically stated in
Section 2 hereof or with respect to any vested payments or benefits under any
employee benefit plan of the Company or an Affiliate in which she participates,
she is not entitled to any other compensation or benefits of any amount, form or
nature from the Company or its Affiliates.


5. The Executive agrees that she will in no way disparage any “Released Party”
(as defined in Section 9 hereof) to any person or entity, and that at all times
she will conduct herself in a manner intended and reasonably designed to promote
and preserve the goodwill and reputation of each Released Party. The Executive
further agrees to reasonably cooperate with and assist the Company and each
Affiliate in any legal dispute or regulatory matter in which the Company or an
Affiliate may become involved, including providing information, documents,
submitting to depositions, and providing testimony, if requested, related to
events which predate this Agreement. The Company’s requests for cooperation
shall not materially interfere with work, civic or other responsibilities of the
Executive. The Company shall pay any expenses incurred by the Executive in
connection with such cooperation. The Company agrees that it will not disparage
the Executive and shall respond to any future request for a job reference by
solely providing the Executive’s title and dates of employment with the Company.


6. The Executive reaffirms her commitments and obligations under Section 3 of
the Severance Agreement. The Executive agrees that the restrictions set forth in
Section 3 of the Severance Agreement are fair and reasonable in time, function,
customer base and geography and are no greater than necessary to protect the
legitimate business interests of the Company and its Affiliates.


7. The Executive reaffirms her commitments and obligations under the Secrecy
Agreement.


8. The Executive shall forfeit the right to receive the Severance Benefits if
the Executive breaches any of the covenants set forth in Section 3 of the
Severance Agreement or in the Secrecy Agreement. If the Executive breaches any
of the covenants set forth in Section 3 of the Severance Agreement, or in the
Secrecy Agreement, she shall be liable to the Company for the repayment of any
Severance Benefits previously paid to her.


9. The Executive, on behalf of herself, her heirs, personal representatives and
assigns, forever releases the Released Parties from any and all obligations,
claims, demands, causes of action, damages, or liabilities of any kind or nature
whatsoever arising out of her employment with the Company and its Affiliates,
including the termination of that employment, or arising out of any other event,
act or communication occurring prior to the Termination Date, including all
matters and things now known and all matters and things which may hereafter be
discovered, if such there be. This release includes, without limitation, all
claims for attorneys' fees and punitive or consequential damages and all claims
arising under any federal, state and local labor, employment and/or
anti-discrimination laws including, without limitation, the Age Discrimination
in Employment Act and the Older Workers' Benefit Protection Act; the Employee
Retirement Income Security Act; the Americans with Disabilities Act; Title VII
of the Civil

4



--------------------------------------------------------------------------------




Rights Act of 1964; the Family and Medical Leave Act; the Civil Rights Act of
1991; the Fair Labor Standards Act; the Equal Pay Act; the Immigration and
Reform Control Act; the Uniform Services Employment and Re-Employment Act; the
Rehabilitation Act of 1973; any "whistleblower" or retaliation claims (to the
extent permitted by applicable law); Executive Order 11246; the Virginia Human
Rights Act; the Virginians with Disabilities Act; Virginia’s state genetic
testing law; the Virginia Equal Pay law; the Virginia Occupational Safety and
Health Act; the Virginia Fraud Against Taxpayers Act; the Virginia Minimum Wage
Act; and/or the Virginia Payment of Wage Law. The Executive further agrees to
waive any claim for employment with the Company or an Affiliate, and covenants
not to seek employment with the Company or an Affiliate in the future.
Notwithstanding the preceding sentences of this Section 9, this Agreement shall
not prevent the Executive from enforcing any rights that she may have with
respect to this Agreement or the payment of the Severance Benefits or with
respect to the payment of any vested payments or benefits payable to her as a
terminated employee under, and in accordance with, the terms of any “employee
benefit plan” (as defined in Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended). For purposes of this Agreement, the term
“Released Parties” means the Company, its Affiliates, the successors and assigns
of the Company or an Affiliate, the past, present and future directors,
executive committee members, officers, managers, employees, agents and
representatives of the Company or an Affiliate and the employee benefit plans
(as defined above) of the Company or an Affiliate and the plan administrators,
fiduciaries and agents of each such plan, in their individual and representative
capacities. The term “Released Party” means each of the foregoing persons or
entities. Notwithstanding anything to the contrary contained herein, the parties
acknowledge and agree that nothing in this Agreement shall be construed to
release any claims or prohibit the exercise of any rights by the Executive that
the Executive may not waive or forego as a matter of law. The Executive
represents that the Executive has no complaints, charges or lawsuits currently
pending against Released Parties arising out of or relating to her employment.
The Executive further covenants and agrees that neither the Executive nor her
heirs, executors, administrators, successors or assigns will be entitled to any
personal recovery in any proceeding of any nature whatsoever against the
Released Parties arising out of any of the matters released in this Section 9.


10. This Agreement shall be governed by and interpreted in accordance with the
laws of the Commonwealth of Virginia but without giving effect to the conflict
of laws principles that may require the application of the laws of another
jurisdiction. The exclusive venue for the resolution of any disputes relating to
this Agreement shall be the United States District Court for the Eastern
District of Virginia or any court of the Commonwealth of Virginia sitting in the
City of Richmond, Virginia. This agreement supersedes all prior agreements,
representations, discussions, and understandings concerning the subject matter
addressed in this Agreement, including but not limited to, all provisions of the
Severance Agreement, except that each of Section 3 of the Severance Agreement,
and the Secrecy Agreement, shall remain in full force and effect in accordance
with its terms. Except for Section 3 of the Severance Agreement, and the Secrecy
Agreement, all provisions of the Severance Agreement are hereby terminated. The
Company agrees to pay all legal fees and expenses incurred by the Executive in
connection with the negotiation and execution of this Agreement up to twelve
thousand dollars ($12,000) (in the aggregate, including legal fees and expenses
incurred by Kevin O’Leary in connection with the

5



--------------------------------------------------------------------------------




negotiation and execution of his Separation, Waiver and Release Agreement),
provided the Company receives an invoice from the Executive's counsel within
ninety (90) days after the date hereof with appropriate detail regarding the
legal services rendered in connection with this Agreement. Such payment shall be
made no later than twenty (20) days following receipt of such invoice.


11. It is understood that this Agreement is not to be construed as an admission
of liability or the commission of any unlawful act or beach of contractual
obligation by either any Released Party or the Executive. The Executive and the
Company agree that they will not attempt to introduce this Agreement or any of
its terms as evidence in any legal proceeding, other than a legal proceeding in
which one of the parties to this Agreement asserts that the other party has
breached the provisions of this Agreement. If any other circumstance should
arise in which one of the Parties determines that any of the terms of this
Agreement are relevant and necessary to a legal proceeding, the Party seeking to
use this Agreement or any of its terms shall promptly notify the other so that
such other Party may protect its interests.


12. The Executive acknowledges that (a) the Company has advised the Executive of
her right to consult with an attorney prior to executing this Agreement, (b) the
Executive has carefully read and fully understands all of the provisions of this
Agreement, and (c) the Executive is entering into this Agreement, including the
releases set forth in Section 9 of this Agreement, knowingly, freely and
voluntarily in exchange for good and valuable consideration.


13. The Executive acknowledges that she has forty-five (45) calendar days from
the Termination Date to consider this Agreement and Exhibit B hereto, although
she may sign it sooner. The Executive acknowledges that she has seven (7)
calendar days to revoke the terms of this Agreement and Exhibit B hereto
following her execution of this Agreement and, by executing this Agreement,
confirms her acceptance of those terms. Such revocation must be in writing and
must be e-mailed to A. Brent King at brent.king@tredegar.com, with copy to Anita
de Lorme at anita.delorme@tredegar.com. Notice of such revocation must be
received within the seven (7) calendar days referenced above. Provided that the
Executive does not revoke this Agreement during the seven (7) calendar day
period following her execution of this Agreement, this Agreement shall become
binding and irrevocable on the eighth (8th) calendar day following her execution
of this Agreement (the “Release Effective Date”).


14. If for any reason this Agreement and the release and waiver set forth herein
shall not take effect or if this Agreement is revoked by the Executive during
the seven (7) day period following her execution of this Agreement, the
Executive shall have no rights to the Severance Benefits.


15. The Company may withhold from any amounts payable under this Agreement all
federal, state, city or other taxes as the Company is required to withhold
pursuant to any applicable law, regulation or ruling, as well as authorized or
required deductions. When restricted Company common stock and performance stock
unit grants become taxable, the Company shall satisfy the applicable tax
withholding requirements by withholding shares of Company common stock whose
fair market value equals the applicable tax withholding amount.

6



--------------------------------------------------------------------------------






16. This Agreement and the amounts payable and other benefits provided under
this Agreement are intended to comply with, or otherwise be exempt from, Section
409A. This Agreement shall be administered, interpreted and construed in a
manner consistent with Section 409A. If any provision of this Agreement is found
not to comply with, or otherwise not be exempt from, the provisions of Section
409A, it shall be modified and given effect, in the sole discretion of the Board
and without requiring the Executive’s consent, in such manner as the Board
determines to be necessary or appropriate to comply with, or to effectuate an
exemption from, Section 409A; provided, however, that in exercising its
discretion under this Section 16, the Board shall modify this Agreement in the
least restrictive manner necessary. Each payment under this Agreement shall be
treated as a separate identified payment for purposes of Section 409A. To the
extent necessary to avoid accelerated income tax or penalties under Section
409A, with respect to any payments that are subject to Section 409A: (i) any
payment that is scheduled to be paid within six (6) months after a Separation
from Service shall accrue without interest and shall be paid on the first day of
the seventh (7th) month beginning after the date of the Executive’s Separation
from Service or, if earlier, within fifteen (15) calendar days after the
appointment of the personal representative or executor of the Executive’s estate
following her death, and (ii) in no event shall the timing of the Employee’s
execution of this Agreement, directly or indirectly, result in the Employee
designating the calendar year of payment, and if a payment that is subject to
execution of the Release could be made in more than one taxable year, based on
timing of the execution of the Release, payment shall be made in the later
taxable year.


17. When either party desires or is required to give notice to the other party
pursuant to any term of this Agreement, the notice shall be in writing and: (i)
delivered personally; or (ii) sent by a nationally recognized overnight delivery
service (such as, but not limited to, FedEx), all charges prepaid; or (iii) sent
by United States Postal Service certified mail, return receipt requested,
postage prepaid. All notices shall be delivered or sent to the address for each
Party set forth below or such other address as either Party notifies the other
in accordance with the terms of this Agreement. Notices shall be deemed to have
been given upon receipt or refusal to accept by the party to which the notice is
delivered or sent.


If to the Company: A. Brent King, Esq.
Vice President, General Counsel and Corporate Secretary
Tredegar Corporation
1100 Boulders Parkway
Richmond, VA 23225


If to the Executive: At the address currently reflected in the Company’s
records.


18. This Agreement may be executed in one or more counterparts, and each
counterpart shall, for all purposes, be deemed to be an original, and all such
counterparts shall together constitute one and the same instrument. A faxed or
.pdf-ed signature shall operate the same as an original signature.



7



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
on the dates indicated below.




TREDEGAR CORPORATION
NANCY M. TAYLOR
 
 
By: _/s/ A. Brent King__________________
_/s/ Nancy M. Taylor____________________
Name: A. Brent King
 
Title: Vice President and General Counsel
 
 
 
Dated: June 25, 2015
Dated: June 25, 2015
 
 






8



--------------------------------------------------------------------------------




EXHIBIT A


[Letter Regarding Treatment of Equity Awards]




--------------------------------------------------------------------------------




EXHIBIT A


TREDEGAR CORPORATION
1100 Boulders Parkway
Richmond, VA 23225


July 2, 2015


Nancy M. Taylor


Dear Nancy,


This letter confirms that, pursuant to the Separation, Waiver and Release
Agreement (the “Separation Agreement”) entered into on June 25, 2015 (the
“Termination Date”) by and between you and Tredegar Corporation (the “Company”),
your equity awards relating to shares of the Company’s common stock set forth on
Schedule I hereto have been modified in accordance with the terms of the
Separation Agreement in the following respects:


(A)    Options. Each outstanding option to purchase Company common stock granted
to you under the Company’s 2004 Equity Incentive Plan (the “Equity Plan”) that
was unvested as of immediately prior to the Termination Date has become vested
and exercisable as of the Termination Date for the shares that remained subject
to such option, and, notwithstanding any contrary provision in the Equity Plan
or any applicable award agreement, each outstanding option to purchase Company
common stock granted to you under the Equity Plan that was vested and
exercisable as of the Termination Date (including those options that became
vested and exercisable as of the Termination Date pursuant to the first clause
of this sentence) shall remain exercisable until the end of the seven (7) year
term or ten (10) year term, as applicable, of the option, without regard to any
requirement of continued employment by you;


(B)    Restricted Stock. Each outstanding share of restricted Company common
stock granted to you under the Equity Plan became vested and transferable as of
the Termination Date; and


(C)    Performance Stock Units. Each outstanding performance stock unit granted
to you under the Equity Plan that was unvested and outstanding as of immediately
prior to the Termination Date shall remain outstanding until the end of the
applicable measurement period or periods and shall be earned to the extent that
the applicable performance goals, objectives or measures are achieved in
accordance with the terms of the Equity Plan and the applicable award
agreements; [and in the event of a Change in Control (as defined in the
applicable award agreements), each then outstanding performance stock unit shall
become fully vested on the Control Change Date (as defined in the applicable
award agreements) for the maximum number of units that may be earned under the
award, without regard to any requirement of continued employment by you, except
for each then outstanding performance stock unit granted to you in 2015, which
shall become fully vested for the target number of units that may be earned
under such award, without regard to any requirement of continued employment by
you].


In addition, this letter confirms that when the shares of restricted Company
common stock and performance stock units granted to you become taxable, the
Company shall satisfy the applicable tax withholding requirements by withholding
shares of Company common stock whose fair market value equals the applicable tax
withholding amount.


[Remainder of Page Intentionally Left Blank]




--------------------------------------------------------------------------------








TREDEGAR CORPORATION


By: ______________________________
Name: A. Brent King
Title: Vice President, General Counsel and Secretary




--------------------------------------------------------------------------------






SCHEDULE I




Options


Grant Year


Shares Subject to Option


Exercise Price
Expiration Date
2009
37,500
$18.12
2/18/2016
2010
100,000
$17.13
2/18/2017
2011
73,900
$19.84
2/15/2018
2012
44,200
$19.40
3/06/2022
2013
50,700
$24.84
2/21/2023
2014
46,620
$22.49
3/28/2024





Restricted Stock


Grant Year


Number of Shares
2013
22,000
2014
18,660
2015
15,141





Performance Stock Units


Grant Year
Number of PSUs


2013
26,600
2014
19,344
2015
47,794












12

--------------------------------------------------------------------------------




EXHIBIT B


This disclosure is being provided to you pursuant to the requirements of the
Older Workers Benefit Protection Act.


1.    The decisional unit was all executive officer level employees of Tredegar
Corporation (the "Company").


2.    Upon certain terminations of employment, executive officer level employees
of the Company are eligible for certain severance payments benefits in exchange
for a general release of claims under the terms of certain severance agreements
between the executives and the Company. Due to a business restructuring, the
Company and certain executive officer level executives are terminating the
employment relationship under circumstances that will give rise to eligibility
for severance payments and benefits (the “Eligible Employees”).


3.    All Eligible Employees who are age 40 and older will have forty-five (45)
calendar days to consider the terms of their release agreement. Once an Eligible
Employee signs such release agreement, such Eligible Employees will have seven
(7) calendar days to revoke his or her consent to the release agreement.


4.    The following is a list, as of June 25, 2015, of all executive officer
level employees of the Company by (a) job title, (ii) work location, (iii) age,
and (iv) whether their employment with the Company is being terminated at this
time:




Job Title
Work Location
Age
Termination
of Employment
President and Chief Executive Officer
Richmond, VA
55
Yes
Vice President, Chief Financial Officer and Treasurer
Richmond, VA
57
Yes
Vice President and President, Film Products
Richmond, VA
62
No
Vice President, General Counsel and Secretary
Richmond, VA
46
No

 



13